Citation Nr: 1200129	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of excised ganglion cyst of the right wrist, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a kidney and/or bladder disability, to include microhematuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from November 1995 to June 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The  issue of service connection for right wrist nerve disability, to include carpal tunnel syndrome, claimed as secondary to service-connected excised ganglion cyst, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Status post excised ganglion cyst of the right wrist is not manifested by limitation of dorsiflexion to less than 15 degrees, limitation of palmar flexion in line of the forearm, or ankylosis.

2.  A kidney or bladder disability is not shown, and microhematuria due to underlying disease or injury is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of excised ganglion cyst of the right wrist have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5215 (2011).

2.  The criteria for the establishment of service connection for a kidney or bladder disability, to include microhematuria, are not met.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice in a June 2007 letter, prior to the rating decision on appeal.
The Board also finds the Veteran has been afforded adequate assistance in regard to the claims on appeal.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Right Wrist Disability

The Veteran seeks a rating greater than 10 percent for service-connected right wrist disability.  The RO awarded in November 1997 service connection for residuals of excised ganglion cyst of the right wrist.  In February 2007, the Veteran requested an increased disability rating for the right wrist disability.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 5215, limitation of the wrist, a 10 percent evaluation is warranted for palmar flexion limited in line with forearm, or where dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board finds that the preponderance of the evidence is against an increased rating for residuals of excised ganglion cyst of the right wrist.  The Veteran's disability is presently rated on the basis of limitation of motion under Diagnstic Code 5215.  The currently assigned 10 percent disability rating under Diagnostic Code 5215 is the maximum schedular rating provided for limitation of motion, major or minor extremity, of the wrist.  Therefore, a higher disability rating is not available under this code.

The Board has considered whether a higher rating is warranted on the basis of ankylosis under Diagnostic Code 5214.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  
However, report of VA examination dated in July 2007 reflects that ankylosis was not present.  Dorsiflexion was to 40 degrees; palmar flexion was to 50 degrees; radial deviation was to 15 degrees; and ulnar deviation was to 30 degrees.

In assessing functional impairment, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examination report dated in July 2007 reflects complaints of right wrist stiffness, swelling, and fatigability.  The Veteran reported that "pain occurs constantly" and travels to his fingers.  The examiner reported that the Veteran had no functional impairment from the excision of the ganglion cyst of the right wrist.  Range of motion testing showed no pain with motion although the Veteran had guarding movement.  Examination was negative for edema, effusion, weakness, tenderness, redness, heat, and subluxation of the right wrist.  The examiner stated that that there was no additional limitation of function on repetitive use.  Therefore, the Board finds that additional functional impairment due to weakness, fatigability, and incoordination is not shown.  Furthermore, to the extent the Veteran's disability is manifested by pain, this is contemplated by the current 10 percent disability evaluation and provides no basis for a higher disability evaluation.

The Board has further considered whether the Veteran is entitled to a separate disability evaluation based on right wrist scar.  However, there is no indication in the record, lay or medical, that the Veteran's scar that is painful or unstable, deep and measuring 6 square inches (or greater), or superficial and measuring 144 square inches (or greater); or scar resulting in any functional limitations.  38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 7801-7804 (2008).  The report of the VA examination dated in July 2007 shows a level scar measuring 4 centimeters by 0.5 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, or keloid formation.  Therefore, the Veteran is not entitled to a separate disability evaluation based on the scar of the right wrist.

The Board acknowledges that the Veteran reports having nerve damage, to include carpal tunnel syndrome, secondary to the surgery performed to remove his ganglion cyst of the right wrist.  This issue has been referred to the RO for appropriate action as indicated in the introduction.

Lastly, the Board considered the assignment of a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the claim must be denied.  There is no doubt to resolve.  See Gilbert, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

III.  Kidney/Bladder Disability

The Veteran seeks compensation for kidney or bladder disability based on laboratory findings of microhematuria.  VA received his claim for service connection for kidney or bladder disability in February 1997.

Service treatment records reflect painless hematuria in January 1997.  The Veteran was referred to urology.  No urology report is associated with the records.  The Veteran later reported a history of microscopic hematuria since 1976 on his Medical Board separation examination in January 1997.  At that time, clinical evaluation of the genitourinary system was normal.

The report of a VA examination dated in September 1997 reflects that the Veteran was discharged by Medical Board due to shin splints.  No history of urological disorder was reported.  Genitourinary evaluation showed no disease or injury.

The report of a VA examination dated in November 2004 reflects that the Veteran denied renal problems.

A VA treatment record problem list shows microscopic hematuria, onset January 25, 1996.  A May 2006 VA treatment note shows that considerable amount of protein was found in the urine.  A January 2007 VA treatment note shows complaint of painless hematuria.  There was no urinary frequency, urgency, or nocturia.  There was no tenderness over the kidneys.  A February 2007 urogram was normal; both kidneys were normal and there was no obstructive uropathy; the urinary bladder was unremarkable.  A May 2008 VA treatment note shows blood in urine per urinalysis, which the Veteran reported had been chronic since he was a youth.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests calculi of the kidney, bladder, or gallbladder to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Analysis

The Board finds that the preponderance of the evidence is against service connection for a kidney or bladder disability, to include microhematuria.  A kidney or bladder disability is not shown in or since service, and calculi of the kidney or bladder is not shown in the initial post separation year.  Although the evidence establishes the existence of hematuria, this is a laboratory finding and not evidence of any current disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of any current disability, there can be no valid claim.  

The Board notes that Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer supra, at 225 (1992); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain, supra. at 321. 

Service connection cannot be granted for symptoms, such as hematuria, without evidence of an underlying disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Here, the evidence fails to show that there is an underlying disease or injury.

The Board acknowledges that the Veteran seeks compensation for hematuria, but the findings for microhematuria or hematuria have not been attributed to any diagnosed condition.  Hematuria is a symptom, defined as the presence of blood or red blood cells in the urine, and represents a clinical finding and not a disability for VA purposes.  See Stedmans Medical Dictionary 798 (27th ed. 2000); Cf. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule).  There must first be evidence of a disability in order for service connection to be granted.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2011); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In view of the above discussion, the claim must be denied.  There is no doubt to resolve.  


ORDER

An increased evaluation for residuals of excised ganglion cyst of the right wrist is denied.

Service connection for a kidney and/or bladder disability, to include microhematuria, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


